Citation Nr: 0516495	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  96-40 588	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to an effective date earlier than March 1, 
1994, for the grant of apportionment of the veteran's 
compensation benefits.

2.  Whether the discontinuation of apportionment of the 
veteran's compensation benefits was appropriate.  


REPRESENTATION

Veteran represented by:	Richard A. LaPointe, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel


INTRODUCTION

The veteran had active military service from May 1971 to July 
1972.  The appellant is the veteran's former spouse, acting 
on behalf of two of the veteran's children, M.L.G. and M.E.G. 

The present matters come before the Board of Veterans' 
Appeals (Board) on appeal of May 1995 and July 1996 special 
apportionment decisions.  

In the May 1995 decision, the RO granted the appellant 
apportionment of the veteran's compensation benefits, 
effective March 1, 1995.  In April 1996, the appellant filed 
a notice of disagreement (NOD) as to the effective date of 
the apportionment award.  

In the July 1996 decision, the RO discontinued the 
apportionment of the veteran's compensation benefits to the 
appellant, effective July 1996.  The appellant filed an NOD 
later in July 1996, and the RO issued a statement of the case 
(SOC) in August 1996.  The appellant filed a substantive 
appeal (via a VA Form 9, Appeal to Board of Veterans' 
Appeals) later in August 1996.  

In September 1996, the RO granted an earlier effective date 
of March 1, 1994 for the apportionment of the veteran's 
compensation benefits.

In January 1997, the appellant testified during a hearing 
before RO personnel; a transcript of that hearing is of 
record.  

In July 1998, the appellant testified during a hearing before 
a Member of the Board (now, Veterans Law Judge) at the RO; a 
transcript of that hearing is of record.  

In a July 1999 decision, the Board remanded to the RO the 
appellant's claim on the matter of discontinuance of 
apportionment of the veteran's compensation benefits.  It 
additionally requested that the RO issue the appellant an SOC 
in response to her NOD for an effective date earlier than 
March 1, 1994, for the grant of apportionment of the 
veteran's compensation benefits.  

In January 2001, the RO issued the appellant an SOC regarding 
the issue of an effective date earlier than March 1, 1994, 
for the grant of apportionment of the veteran's compensation 
benefits.  The appellant filed a substantive appeal (via a VA 
Form 9) in February 2001.  

Following its completion of the Board's requested 
development, the RO continued the denial of both claims on 
appeal (as reflected in the February 2005 supplemental SOC 
(SSOC)); hence, these matters have been returned to the Board 
for further appellate consideration.  

For the reason expressed below, the matters on appeal are 
being remanded to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the appellant when 
further action, on her part, is required.  

REMAND

Initially, the Board notes that the Veterans Law Judge who 
presided over the appellant's July 1998 hearing is no longer 
with the Board.  As the Veterans Law Judge presiding at a 
hearing must participate in the final determination of a 
claimant's claim(s), the appellant, in this case, would be 
entitled to another Board hearing.  See 38 C.F.R. 20.707 
(2004).  

On her February 2001 VA Form 9, the appellant checked a box 
indicating that she desired a Board hearing at the RO (travel 
board hearing).  

Under these circumstances, and to ensure that all due process 
requirements are met, the Board finds that appellant must be 
provided an opportunity to present testimony during a travel 
board hearing, as requested.  In accordance with contested 
claims procedures, the RO should also notify the veteran and 
his attorney of the scheduled hearing, and of the veteran's 
right to attend and present testimony, other evidence, and/or 
argument.  See 38 C.F.R. § 20.713(a) (2004).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:
 
The RO should schedule the appellant for 
a hearing before a Veterans Law Judge at 
the RO in accordance with her February 
2001 request.  The RO should notify the 
appellant of the date and time of the 
hearing in accordance with 38 C.F.R. 
§ 20.704(b) (2004).  Also, in accordance 
with contested claims procedures, the RO 
should also notify the veteran and his 
attorney of the scheduled hearing, and of 
the veteran's right to attend and present 
testimony, other evidence, and/or 
argument.  See 38 C.F.R. § 20.713(a) 
(2004).  After the hearing, the claims 
file should be returned to the Board in 
accordance with current appellate 
procedures.  
 
The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 2 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).



	                  
_________________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2004).



